                   Case 20-12456-JTD             Doc 377       Filed 11/10/20        Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 In re:                                                        Chapter 11

 RTI HOLDING COMPANY, LLC, et al.,                             Case No. 20-12456 (JTD)
                                                               Jointly Administered
                       Debtors.1


                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedure

 of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”) and the

 attached certification, counsel moves the admission pro hac vice of BLAIR R. ZANZIG to

 represent Arete Partners 2263 Memorial, LLC in this action.

  Dated: November 10, 2020                             HOGAN♦McDANIEL

                                                       /s/ Daniel K. Hogan
                                                       Daniel K. Hogan, Esq. (DE #2814)
                                                       1311 Delaware Avenue
                                                       Wilmington, DE 19806
                                                       (302) 656-7540
                                                       Email: dkhogan@dkhogan.com

                                                       Attorney for Arete Partners 2263 Memorial,
                                                       LLC




1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT
Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT
Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro
Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas
Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT Michiana Franchise,
LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings,
LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New
York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One Percent
Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant
Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis
Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm
Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany
County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of
Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc.
(5432). The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
                 Case 20-12456-JTD            Doc 377      Filed 11/10/20       Page 2 of 2




              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
 practicing and in good standing as a member of the Bar of Illinois and submit to the disciplinary jurisdiction
 of this Court for any alleged misconduct which occurs in the preparation or course of this action. I also
 certify that I am generally familiar with this Court’s Local Rules. In accordance with Standing Order for
 District Court Fund revised 8/31/16, I further certify that the annual fee of $25.00 will be submitted to the
 Clerk of Court, or, if not paid previously, the fee payment will be submitted to the Clerk’s Office upon the
 filing of this motion.


Dated: November 10, 2020                          /s/ Blair R. Zanzig
                                                  Blair R. Zanzig (IL Bar No. 6273293)
                                                  Hiltz Zanzig & Heiligman LLC
                                                  53 West Jackson Blvd., Ste. 701
                                                  Chicago, IL 60604
                                                  (312)566-9545
                                                  Email: bzanzig@hzhlaw.com



                                    ORDER GRANTING MOTION

IT IS HEREBY ORDERED that Blair R. Zanzig’s motion for admission pro hac vice is granted.




                                                                JOHN T. DORSEY
         Dated: November 10th, 2020                             UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
